Order, Supreme Court, New York County (Carol R. Edmead, J.), entered May 2, 2011, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing the causes of action pursuant to Labor Law §§ 200 and 241 (6) and for common-law negligence, unanimously affirmed, without costs.
Plaintiff injured his hand while moving a large fan coil box, which he did without the assistance of others. The court properly dismissed the Labor Law § 200 and common-law negligence claims as against all defendants, since plaintiff’s injury was caused not by a dangerous condition on the work site, but by the method or manner in which he chose to accomplish the task of moving the object (see Lombardi v Stout, 80 NY2d 290, 295 [1992]; LaRosa v Internap Network Servs. Corp., 83 AD3d 905, 908-909 [2011]). Moreover, the record demonstrates that defendants exercised no supervision or control over plaintiffs work (see Comes v New York State Elec. & Gas Corp., 82 NY2d 876 [1993]).
The Labor Law § 241 (6) claim was also properly dismissed. The Industrial Code provisions on which plaintiffs relied involved tripping hazards (12 NYCRR 23-1.7 [e]), sharp objects (id.), and material piles (12 NYCRR 23-2.1 [a]), and were inap*544plicable to this case (see Waitkus v Metropolitan Hous. Partners, 50 AD3d 260 [2008]; Castillo v Starrett City, 4 AD3d 320, 321 [2004]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Saxe, Moskowitz, Renwick and Freedman, JJ.